Citation Nr: 0030580	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  96-00 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to a compensable rating for a stress fracture 
of the right tibia.  

4.  Entitlement to a compensable rating for a stress fracture 
of the left tibia.  

5.  Entitlement to a compensable rating for a stress fracture 
of the left femur.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to March 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board, in part, remanded the case 
to the RO in July 1997.  


FINDING OF FACT

In a written statement dated September 26, 1999, prior to the 
promulgation of a decision in the appeal, the veteran 
requested a withdrawal of his appeal on the issue of 
entitlement to service connection for a left knee disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran as to the issue of service connection for a left knee 
disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).

In a written statement dated September 26, 1999, prior to the 
promulgation of a decision in the appeal, the veteran stated 
that he had not requested entitlement to service connection 
for a bilateral knee disorder.  He clarified that he was only 
seeking service connection for a right knee disorder.  The 
veteran requested withdrawal of his appeal on the issue of 
entitlement to service connection for a left knee disorder.  
The Board finds that the veteran has withdrawn his appeal as 
to the issue of service connection for a left knee disorder; 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on this issue and the 
appeal is dismissed.  


ORDER

The appeal on the issue of entitlement to service connection 
for a left knee disorder is dismissed.  


REMAND

The remaining issues on appeal were previously remanded in 
July 1997.  However, as will be explained below, the 
requested development was not completed in full so the case 
must be remanded again.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

In regard to the issue of service connection for a right knee 
disorder, the veteran argues that his service medical records 
show treatment for iliotibial tendinitis and that he 
currently has knee pain resulting in limited movement and 
physical activities.  The service medical records include a 
June 1993 record indicating that the veteran complained of 
right knee pain and was assessed as having iliotibial-band 
tendinitis.  However, according to a November 1993 Medical 
Board report, the veteran's knees had full range of motion 
without discomfort.  The service medical records reflect 
multiple lower extremity stress fractures including of the 
both tibias.  

The veteran was examined by the VA in April 1994 and was 
found to have mild stiffness, 1+ crepitation and minimal pain 
on motion of the knees.  The diagnosis was patellar 
tendinitis involving the knees.  When the Board remanded this 
case in June 1997, it requested another examination and 
opinion as to whether the veteran had a current right knee 
disability that was related to service.  The veteran 
underwent a VA examination in February 2000.  Examination of 
the knees showed an active range of motion from 0-to-127 
degrees without ligamentous laxity, effusion, or tenderness 
to palpation.  However, there was mild tenderness along the 
posterior medial aspects of the tibiae.  (Service connection 
has been granted for residuals of stress fracture of both 
tibias.) The February 2000 examiner did not provide the 
requested medical opinion in regard to the veteran's right 
knee and did not make any diagnosis pertaining to the right 
knee.  Thus this matter must be developed further.   

In regard to the increased rating claims, the June 1997 Board 
remand also requested reexamination to address the whether 
the veteran's subjective complaints of pain in the lower 
extremities were supported by pathology or functional loss on 
use or due to flare-ups.  See DeLuca v. Brown, 8 Vet. App. 
202, 205-206 (1995), which addresses the applicability of 38 
C.F.R. §§ 4.40, 4.45 (1996).  

As noted above, the February 2000 VA examination revealed 
mild tenderness along the posterior medial aspects of both 
tibiae.  The diagnosis was bilateral tibial stress fractures, 
resolved, now with bilateral tibial periostitis with symptoms 
exacerbated by increased activities.  The examiner stated: 
"There is no known relationship between tibial stress 
fractures and tibial periostitis."  The examiner then 
commented that "[w]ithout reviewing the original bone scan, 
i (sic) am of the opinion, that his current intermittant 
(sic) symptoms are related to his short military service."  
These two statements are inconsistent and must be clarified.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

As pertains to the claim for a compensable rating for 
residuals of stress fracture of the left femur, it is noted 
initially that the RO has rated that disability under 
Diagnostic Code "5262" (see rating decisions of December 
1994 and March 2000).  However Diagnostic Code 5262 pertains 
to impairment of the tibia and fibula, not the femur.  In any 
event, at the time of the February 2000 examination, there 
was no tenderness to palpation of the left femur.  The 
diagnosis was left femoral stress fracture, resolved.  The 
examiner did not perform range of motion studies for the left 
leg and hip, and although he obtained X-rays of the knees and 
tibias he did not request X-rays of the left femur.  It is 
unclear whether failure to do so was an oversight.  Thus, the 
basis for concluding that the femoral stress fracture had 
resolved is not entirely clear, especially since the 
examination report does not indicate whether the veteran had 
any relevant complaints.  

Under the circumstances of this case, the Board is of the 
opinion that additional assistance is required.  The case is 
again REMANDED to the RO for the following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The veteran should identify all 
recent VA and private medical treatment 
for his right knee and for residuals of 
tibial and left femur stress fractures.  
The veteran also should provide any 
necessary releases.  The RO should then 
obtain any identified records.  

3.  The veteran should be afforded a 
comprehensive VA orthopedic examination 
by a specialist in orthopedics.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
prior to the examination, the review of 
which should be acknowledged in the 
examination report.  The veteran should 
be given a thorough physical examination 
in regard to the right knee and stress 
fractures of the tibias and left femur 
and questioned as to whether he has any 
relevant physical complaints.  All 
indicated tests and studies should be 
conducted.  

In regard to the claim for service 
connection for a right knee disability, 
the examiner should review the entire 
claims folder, including the June 1993 
service medical record that reflects an 
impression of iliotibial band tendinitis, 
the November 1993 Medical Board report, 
and the April 1994 VA examination report 
that reflects a diagnosis of patellar 
tendinitis.  Following physical 
examination and any diagnostic studies 
and with consideration of any relevant 
complaints, the examiner should address 
the following: (1) Does the veteran 
currently have any right knee 
pathology/abnormalities, including any 
residuals of a prior disease or injury 
affecting the right knee and, if so, what 
are they; (2) If any right knee 
pathology/abnormalities are found, are 
they at least as likely as not related to 
the incident of right knee pain noted in 
June 1993 and diagnosed as iliotibial 
band tendinitis at that time or otherwise 
related to service or to a service 
connected disability.  In regard to the 
second question, the examiner should also 
consider the service Medical Board report 
and the findings on the two prior VA 
examinations in formulating an answer.

The examiner should also ascertain the 
nature and extent of any residuals of the 
service-connected stress fractures of 
both tibias and of the left femur, to 
include specific findings as to whether 
the veteran does or does not have 
periostitis of either tibia and, if so, 
whether it is a residual of, or was 
caused by, the service-connected tibial 
stress fractures and which part of the 
tibia(s) (proximal, middle or distal) is 
affected.  The examiner should record 
pertinent complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion of 
each hip, knee and ankle and indicate 
whether any limitation of motion that may 
be present in any lower extremity joint 
is due to the residuals of stress 
fractures of either tibia (including 
periostitis if deemed related to the 
stress fractures) or the stress fracture 
of the left femur.  If the examiner 
concludes that any or all of the stress 
fractures is "resolved" he/she must 
explain what that means and whether that 
means there is no residual disability and 
no basis for any subjective complaints. 

Unless it is concluded that there is no 
residual disability and no basis for any 
subjective complaints, the examiner 
should comment on the functional 
limitations, if any, caused by the 
veteran's service connected disabilities 
of the tibias and right femur in light of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, and should answer the following in 
regard to each of the stress fractures:  
Does the service-connected stress 
fracture cause weakened movement, excess 
fatigue, incoordination, or any other 
significant functional impairment, and if 
so, describe the resulting impairment.  

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
lower extremities, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disabilities, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disabilities, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities.

The examiner is also requested to comment 
on whether or not there are any other 
medical or other problems that have an 
impact on the functional capacity 
affected by the service-connected 
disabilities, and if such overlap exists, 
the degree to which the nonservice-
connected problem creates functional 
impairment that may be dissociated from 
any impairment caused by the service 
connected disabilities.  If the 
functional impairment created by the 
nonservice-connected problem can not be 
dissociated, the examiner should 
so indicate.

4.  Following the above, the RO should 
review the examination reports and assure 
that all requested information has been 
provided.  If not, the examinations 
should be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (1996); 
Stegall v. West, 11 Vet. App. 268.  

5.  Thereafter, the RO should 
readjudicate the claims, to include 
considering the issue of an increased 
rating for the right femur disability 
under a diagnostic code pertaining to the 
femur/hip/or knee, as applicable, but not 
to the tibia or fibula without 
explanation for so doing.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case containing all potentially 
applicable laws and regulations, not 
previously provided, including the rating 
criteria for the femur disorder, and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 9 -


